Order unanimously affirmed, without costs, with leave to plaintiff to make a new application on competent medical proof based on a recent physical examination. In view of the fact that the defendants have had the advantage of a physical examination of the plaintiff they should, in the event that a new application is made and if they believe that the injuries are not sufficiently serious to warrant the granting of a preference, submit an affidavit by their examining doctor. Concur—Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.